449 So. 2d 474 (1984)
STATE of Louisiana
v.
Leon WALKER.
No. 81-KA-2253.
Supreme Court of Louisiana.
April 2, 1984.
Rehearing Denied May 3, 1984.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Leon A. Picou, Jr., Dist. Atty., William E. Woodward, Asst. Dist. Atty., for plaintiff-appellee.
Richard C. Howell, Baton Rouge, for defendant-appellant.
CALOGERO, Justice.
Defendant Leon Walker was charged by Grand Jury indictment with the crime of armed robbery, in violation of La.R.S. 14:64. He was tried by a twelve person jury and found guilty as charged. He was thereafter sentenced to thirty-five years at hard labor without benefit of parole, probation or suspension of sentence.
On appeal originally, this Court affirmed his conviction, but upon finding that the trial judge failed to comply with the sentencing guidelines of La.C.Cr.P. art. 894.1, vacated the sentence and remanded the case to the district court for resentencing in accordance with law. State v. Walker, 414 So. 2d 1245 (La.1982).
On December 6, 1982, the trial judge again imposed a sentence of thirty-five years' imprisonment at hard labor without benefit of parole, probation or suspension of sentence. Defendant again appeals, arguing that the sentence is excessive. We have reviewed the record of the sentencing proceedings on remand and find that the trial court has now adequately complied with the sentencing guidelines of La.C. Cr.P. art. 894.1 in articulating the reasons for the sentence imposed. Thus we find no merit in defendant's argument.


*475 Decree

Accordingly, we affirm defendant's sentence.
SENTENCE AFFIRMED.